FILED
                            NOT FOR PUBLICATION                              MAY 22 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RAMNIK TRIVEDI; MRUDULA                           No. 11-71185
TRIVEDI,
                                                  Tax Ct. No. 26468-10
               Petitioners - Appellants,

  v.                                              MEMORANDUM *

COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Ramnik and Mrudula Trivedi appeal pro se from the Tax Court’s decision

dismissing for lack of subject matter jurisdiction their petition concerning tax years

1992 and 1993. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, the Trivedis’
request for oral argument is denied.
novo, Gorospe v. Comm’r, 451 F.3d 966, 968 (9th Cir. 2006), and affirm.

      The Tax Court properly dismissed the Trivedis’ petition for lack of subject

matter jurisdiction because the Trivedis did not file their petition within 30 days of

a notice of determination concerning a notice of lien or intent to levy. See 26

U.S.C. § 6330(d)(1) (establishing a 30-day requirement for appealing a notice of

determination concerning a notice of intent to levy to the Tax Court); Gorospe, 451
F.3d at 968 (the Tax Court is a court of limited jurisdiction, and its subject matter

jurisdiction is defined by Title 26 of the United States Code; a taxpayer may seek

judicial review in the Tax Court after he or she appeals a notice of lien or intent to

levy and receives a determination from the IRS, as provided for in 26 U.S.C.

§ 6330); see also 26 U.S.C. § 6320(c) (§ 6330(d) applies to notices of lien).

      Contrary to the Trivedis’s contention, the November 2010 denial of a

Collection Due Process (“CDP”) hearing concerning the March 2010 Notice of

Lien did not provide a basis for jurisdiction because the March 2010 Notice of Lien

dealt with the same tax and tax period as an earlier notice, for which the Trivedis

had already received a CDP hearing. See 26 U.S.C. § 6320(b)(2) (one hearing

rule); Treas. Reg. § 301.6320-1(b)(2) Q&A B4 (a taxpayer is not entitled to a CDP

hearing based on a second CDP notice except in limited circumstances); cf. Treas.

Reg. § 301.6320-1(d)(2) Q&A D1 (exception to one hearing rule where tax


                                           2                                      11-71185
involved is a different type of tax, or where the amount of unpaid tax has changed

because additional taxes or penalties have been assessed); Gorospe, 451 F.3d at

968 (Tax Court does not have plenary jurisdiction over appeals of CDP

determinations).

      Moreover, the October 2010 Notice of Intent to Levy did not provide a basis

for jurisdiction because the Trivedis did not request or receive a CDP

determination concerning that notice. See Gorospe, 451 F.3d at 968.

      Furthermore, the denial of the Trivedis’ request for a Collections Appeals

Program hearing is not subject to judicial review. See Treas. Reg. § 301.6320-

1(b)(2) Q&A B5 (an administrative hearing before Appeals under its Collection

Appeals Program is not a CDP hearing under § 6320, and any determination

resulting from such a hearing is not subject to judicial review under § 6320); Treas.

Reg. § 301.6330-1(b)(2) Q&A B5 (same as to § 6330).

      The Tax Court did not abuse its discretion by denying the Trivedis’ motion

to vacate the dismissal of their petition. See Thomas v. Lewis, 945 F.2d 1119,

1123-24 (9th Cir. 1991) (setting forth the standard of review and concluding that

the court did not err by denying the motion to vacate where the movant presented

no arguments that the court had not already considered).

      The Trivedis’s contentions concerning the IRS’s evidence and its alleged


                                          3                                   11-71185
factual misrepresentations, settlement, and the statute of limitations for collections

are unpersuasive.

      AFFIRMED.




                                           4                                    11-71185